1. Pit’s Motion for Temporary Stay (COA14-1255)
1. Allowed 11/25/2015
2. Pit’s Motion for Writ of Supersedeas
2. Allowed
3. Pit’s Notice of Appeal Based Upon a Constitutional Question
3. Retained
4. Pit’s PDR Under N.C.G.S. § 7A-31
4. Allowed
5. International Municipal Lawyers Association’s Motion for Leave to File Amicus Brief
5. Allowed
6. Brunswick Regional Water & Sewer H2GO’s Conditional Motion for Leave to File Amicus Brief
6. Allowed
7. City of Wilson’s Conditional Motion for Leave to File Amicus Brief
7. Allowed
8. State’s Motion to Dismiss Appeal
8. Denied
9. North Carolina League of Municipalities Conditional Motion for Leave to File Amicus Brief
9. Allowed